Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16468055 application filed 
06/10/2019.
The preliminary amendment filed 06/10/2019 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31 are pending and have been fully considered. 

Claim Objections
Claim 20 objected to because of the following informalities:  Claim 20 has the non-sense word “wais”; it is assumed that this was a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 16,28,30,31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 16 has the phrase, “a surface thereof,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase is unclear as to which of the numerous pervious nouns “thereof” is refereeing too.


Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 rejection(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070209513 (herein known as SHINKAI).

With regard to claim 16, SHINKAI teaches a membrane tube element capable of intended use a permeative separation of a gas from a gas mixture, especially at abstract, fig 1
a membrane tube section having a porous, gas-permeable, metallic, tubular support substrate 9, said tubular support substrate having an end face, especially at para 24, fig 1
a membrane 8 that is selective for the gas to be separated off; and product-by-process "applied around a circumference of said membrane tube substrate" is met by the membrane 8 around a circumference of said membrane tube substrate, especially at abstract, para 24,34, fig 1; MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) MPEP 2113 states that, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims 
SHINKAI teaches at least two connecting parts 4,14 that are gastight at least on a surface thereof, especially at abstract, para 18,19,24,34,41, fig 1
said tubular support substrate being "bonded" (joined) at each end face thereof to a respective connecting part, especially at abstract, para 18,19,24,34,41, fig 1
at least one spacer 6 disposed at one of said connecting parts, said at least one spacer projecting in a radial direction to above said membrane, especially at abstract, para 18,19,24,34,41, fig 1

Allowable Subject Matter
Claim(s) 17,18,19,20,21,22,23,24,25,26,27,29 would be allowable if as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776